Title: To Alexander Hamilton from Jeremiah Olney, 5 May 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 5, 1791. “It sometimes happens that Coasting Vessels, belonging to other Districts, arrive at this Port with Licenses which have been granted more than One Year; being at a loss to know precisely how to conduct, in such Cases, the Law being thereon silent; and as I am desirous in every Instance of doing my Duty entirely consonant to Law, I take the liberty Sir, to ask your Opinion and Direction on this Subject.…”
